MEMORANDUM OPINION
                                        No. 04-11-00785-CV

                               CUDD PUMPING SERVICES, INC.,
                                        Appellant

                                                 v.

                   PATRICK PETROLEUM, and Diamondback Operating, L.P.,
                                    Appellees

                    From the 198th Judicial District Court, Edwards County, Texas
                                        Trial Court No. 3714
                          The Honorable M. Rex Emerson, Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: January 4, 2012

DISMISSED FOR WANT OF JURISDICTION

           In this suit on a sworn account, appellant Cudd Pumping Services, Inc. seeks to appeal

the trial court’s September 14, 2011 order granting defendants’ motion to compel discovery.

           This court’s appellate jurisdiction is generally limited to reviewing a final judgment.

Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). We may also review interlocutory

orders authorized by statute. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014 (West 2011);

Bally Total Fitness Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex. 2001). Because the trial court’s
                                                                                   04-11-00785-CV


September 14, 2011 order granting appellees’ motion to compel discovery did not appear to be

an appealable interlocutory order, we ordered appellant to show cause in writing not later than

December 19, 2011, why this appeal should not be dismissed for want of jurisdiction. See TEX.

CIV. PRAC. & REM. CODE ANN. § 51.014 (West 2011); TEX. R. APP. P. 42.3(a); Bally, 53 S.W.3d

at 352; Lehmann, 39 S.W.3d at 195; Mock v. Mock, 01-10-00436-CV, 2011 WL 148229, at *1

(Tex. App.—Houston [1st Dist.] Jan. 13, 2011, no pet.) (mem. op.) (“An order granting a motion

to compel discovery is a non-appealable, interlocutory order.”). We warned appellant that if

appellant did not show cause in writing within the time provided, this appeal would be dismissed

for want of jurisdiction. See TEX. R. APP. P. 42.3(a). To date, appellant has not filed any

response to our show cause order.

       Therefore, we dismiss this appeal for want of jurisdiction. See id.; Lehmann, 39 S.W.3d

at 195; see also TEX. R. APP. P. 42.3(c) (authorizing dismissal for failure to comply with a court

order). Costs of this appeal are taxed against appellant.


                                                            PER CURIAM




                                                -2-